STATE OF VERMONT

                                ENVIRONMENTAL COURT



                                                    }
In re: Palmer Lane (Lavanway) Development           }       Docket Nos. 219‐10‐05 Vtec
        (Appeals of Rowe and Banschbach)            }       and 249‐11‐05 Vtec
                                                    }

 Decision and Order on Motion to Dismiss and Cross‐Motions for Summary Judgment

       Appellants James Rowe and Valerie Banschbach appeal from two decisions of the

Development Review Board (DRB) of the Town of Jericho, approving Cross‐Appellant‐

Applicants (Applicants) Michael and Janet Lavanway1’s applications for development of

two new house lots and to improve an existing thirty‐foot‐wide access right‐of‐way serving

the proposed house lots on property at 90 Palmer Lane.  Appellants are represented by

David W.M. Conrad, Esq.; Cross‐Appellant‐Applicants are represented by Roger E. Kohn,

Esq.; and the Town is represented by Gregg H. Wilson, Esq.



Renewed Motion to Dismiss

       Applicants have renewed their motion to dismiss the appeal as untimely, because

Appellants filed their appeal from the Zoning Administrator’s decision at the Town offices

instead of directing it to the “secretary of the development review board,” as required by

24  V.S.A.  §4465(a).    We  need  not  reach  Appellants’  estoppel  argument  that  it  was  the

Zoning Administrator who directed them to file the appeal at the Town offices, as filing a

timely appeal in the incorrect location does not render it untimely.

       Uniformly, the procedural rules adopted by the Supreme Court for appeals to it

       1
         We use the spelling used in Applicants’ memoranda and affidavit; the name also
appears in some other documents as LaVanway.

                                                1
(V.R.A.P.  4),  for  appeals  to  Superior  Court  from  decisions  of  administrative  agencies

(V.R.C.P. 74(b)), and for appeals to Environmental  Court (V.R.E.C.P. 5(b)(1)) provide that

if a notice of appeal is mistakenly filed in an incorrect location within the appellate system,

the receiving clerk is directed to note the date the notice was received and to forward the

notice to the tribunal or court at which it should have been filed.  Such an incorrectly‐filed

notice  is  deemed  to  have  been  filed  on  the  date  on  which  it  was  first  received  at  the

incorrect location.   See also, Mohr v. Vill. of Manchester, 161 Vt. 562, 563 (1993) (mem.)

(applying the V.R.A.P. 4 rule to a zoning appeal to superior court, prior to the addition of

the rule to V.R.C.P. 74(b)).  These rules are consistent with the preference of the judicial

system that cases should be decided on their merits if possible.  See, e.g., Shahi v. Ascend

Financial Servs., Inc., 2006 VT 29, ¶3, n.1; Desjarlais v. Gilman, 143 Vt. 154, 158‐159 (1983);

and V.R.E.C.P. 1 (“a full and fair determination.”).  To the extent that we even reach the

question of the timeliness of the appeal from the Zoning Administrator to the DRB (see

entry  order  dated  December  23,  2005),  its  filing  at  the  Town  offices  did  not  render  it

untimely.



Motions for Summary Judgment

       The following facts are undisputed unless otherwise noted.  Applicants own an 89‐

acre parcel of land in the Agricultural zoning district.  Its easterly boundary is the Jericho‐

Underhill town line.  Appellants own a five‐acre parcel of land bounded on the west by

Palmer Lane, a town road, and on the east by Applicants’ property.  A six‐acre parcel of

land, property of Connelle, is located northerly of Appellants’ property, also bounded on

the west by Palmer Lane and on the east by Applicants’ property.  Palmer Lane turns in a

northerly  direction  along  the  westerly  boundary  of  the  Connelle  property,  ending  at

Applicants’ property.  

       Applicants have potential access to their property by Palmer Lane, although that

                                                  2
access is not developed with a driveway and would not be as convenient for their present

purposes  as  the  developed  driveway  that  is  disputed  by  the  parties.    Applicants  have

developed a driveway or roadway over a disputed thirty‐foot‐wide right‐of‐way running

along the easterly boundary of Appellants’ property, between parallel stone walls.  This

right‐of‐way  is  the  subject  of  litigation2  between  Appellants  and  Applicants  that  was

decided in Applicants’ favor by the Chittenden Superior Court in Docket No. S1159‐02 CnC

and at present is on appeal to the Vermont Supreme Court as Docket No. 2005‐043.

       Applicants intend to provide a house lot divided from their land to each of their

three children for the construction of residences.  Two of these proposed lots (shown as Lot

1 and Lot 3 on the reduced‐size diagram of the proposed subdivision filed with the Court

by Applicants on January 4, 2006) are the subject of the present application and appeal.

Proposed Lot 1 is 3.26 acres in area; proposed Lot 3 is 1.89 acres in area.  Both proposed lots

are proposed to be served by the  disputed right‐of‐way; however, access to the proposed

lots  from  the  end  of  Palmer  Lane  is  also  possible,  if  necessary.    Applicants  propose

conveying each lot to one of their children in good faith for that child’s use as a primary

residence for the foreseeable future. 



       Article  I,  §3(21)  of  the  Subdivision  Regulations  provides  that  the  definition  of

“subdivision” does not apply in the case of “a subdivider or applicant who conveys a

parcel of land from a larger parcel owned by the subdivider or applicant to his child or

children  or  parent(s)  for  their  own  residence  in  accordance  with  Section  104(2)  of  the

Jericho Zoning Regulations.”  By this language, the Subdivision Regulations incorporated


       2
           That litigation addresses questions of which of the parties owns the land lying
under this right‐of‐way; what is the extent of Applicants’ allowed use of this right‐of‐way,
if  any;  and  whether  those  rights  had  been  terminated  or  extinguished  by  adverse
possession.

                                                3
by reference into Article I, §3(21) the then‐existing text of §104(2) of the Zoning Regulations.

McLaughry v. Norwich, 140 Vt. 49, 52‐53 (1981).  At the time that this section was adopted,

§104(2) of the Zoning Regulations provided in full that: 

               If the owner of a parcel of 25 acres or more lawfully divides the same
       into two or more lots of at least 1 acre each, any such lot will be exempt from
       the applicable dimensional requirements provided: (a) it is acquired by one
       or more of the owner’s children or parents (or is retained by the owner) in
       good  faith  for  the  purpose  of  using  it  for  their  own  residence  for  the
       foreseeable future, (b) the new (or retaining) owner does not develop such
       lot for any other purpose, and (c) any development for such purpose shall be
       subject to the applicable minimum front yard depth requirement and –  to
       the extent that it adjoins land not constituting part of the original parcel –
       shall be subject to the applicable minimum side and rear yard requirements.

The  fact  that  the  Zoning  Regulations  have  since  been  amended  has  no  effect  on  this

incorporation by reference.  McLaughry v. Norwich, 140 Vt. at 52; and see Erie County v.

Flacke, 80 A.D.2d 954, 955, 438 N.Y.S.2d 18, 20 (3d Dept. 1981).

       In any event, the text of this section has been carried forward essentially intact in

§302 of the present Zoning Regulations, entitled “Dimensional Controls.”  Present §302.1.4

exempts  certain  family  subdivisions  from  the  otherwise‐applicable  dimensional

requirements.  Section 302.1.4 contains a statement of the policy behind its adoption, as

well as restating the three criteria that an applicant must meet to obtain the exemption.  It

provides in full that:

       Originally  an  effort  to  help  preserve  family  farms,  this  section  exempts
       certain  parcels  (those  25  acres  or  larger)  from  subdivision  dimensional
       requirements (but not subdivision review), allowing smaller than minimum
       lot  sizes  in  order  to  preserve  agricultural  land  and  open  space.    If  the
       owner(s) of record on the effective date of these regulations, or a surviving
       co‐owner, of a parcel of 25 acres or more[,] lawfully divides the same into
       two or more lots of at least one acre each, any such lot will be exempt from
       the applicable dimensional requirements provided: (a) it is acquired by one
       or more of the owner’s children or parents (or is retained by the owner) in
       good  faith  for  the  purpose  of  using  it  for  their  own  residence  for  the

                                                4
       foreseeable future, (b) the new or retaining owner does not develop such lot
       for any other purposes, and (c) any development for such purpose conforms
       to the applicable minimum front yard depth requirement and, to the extent
       that it adjoins land not constituting part of the original parcel, shall be subject
       to the applicable minimum side and rear yard requirement.

       Zoning and subdivision ordinances are to be interpreted using the general rules of

statutory construction, looking first to the plain meaning of the ordinance and bearing in

mind that the paramount goal is to give effect to the legislative intent.  In re Casella Waste

Mgmt., Inc., 2003 VT 49, ¶6.  Like statutes, municipal regulations that are part of the same

overall scheme must be construed in pari materia.  In re McCormick Mgmt. Co., 149 Vt.

585, 592 (1988).

       Appellants argue that §302.1.4 of the Zoning Regulations conflicts with Art. I, §3(21)

of the Subdivision Regulations.  However, these two sections easily can be harmonized so

that both can be given effect in the overall regulatory scheme, especially in light of the

explanation of the underlying purpose of these sections found in §302.1.4 of the Zoning

Regulations.    Section  302.1.4  of  the  Zoning  Regulations  merely  imposes  certain

requirements on family subdivisions for them to be exempt from the stated dimensional

zoning requirements, while Art. I, §3(21) of the Subdivision Regulations may also exempt

such  family  subdivisions  from  further  review  under  the  Subdivision  Regulations.

Compare  In re Taft Corners Assocs., 171 Vt. 135, 137‐38 (2000).

       It  is  possible  for  a  family  subdivision  proposal  to  meet  the  exemption from the

Subdivision  Regulations,  and  yet  to  fail  to  meet  the  exemption  from  dimensional

requirements in the §302.1.4 of the Zoning Regulations.  For example, a family subdivision

proposal could be made in good faith at the time the subdivision itself is approved, and

nevertheless could fail to meet the exemption from dimensional requirements in §302.1.4

of the Zoning Regulations when zoning permits are later sought for the house construction,

if by that time the property has passed out of the family or is proposed to be used for other


                                               5
than the exempt purposes.

       In the present appeal, Applicants’ parcel is greater than 25 acres in area.  Applicants

propose to convey, to each of two of their children, a greater‐than‐one‐acre lot in good faith

and for the purpose of using it for that child’s own residence for the foreseeable future.

Each of the proposed lots contains enough area to allow a building envelope that conforms

to the applicable minimum 35‐foot front yard setback requirement and to the minimum 25‐

foot side and rear yard setback requirement on the sides of the lots adjoining land not

constituting part of Applicant’s original parcel (prior to the proposed subdivision).  Zoning

Regulations §302.8.

       Therefore, under Art. I, §3(21) of the Subdivision Regulations, Applicants’ proposal

is  exempt  from  subdivision  review,  and,  under  §302.1.4  of  the  Zoning  Regulations,

Applicants’ proposal is also exempt from the subdivision dimensional requirements.  It is

exempt from the minimum ten‐acre lot size that would otherwise be applicable in the

Agriculture zoning district, and from the double‐minimum lot size that would otherwise

be required for a back‐land lot under §302.6 of the Zoning Regulations. 

       Section 302.6 of the Zoning Regulations prescribes standards for the development

of so‐called back‐land lots, that is, lots without the amount of frontage on a public road

otherwise required by §302.8 of the Zoning Regulations.  While Applicants’ proposed lots

are  exempt  from  the  lot  size  requirements,  they  must  nevertheless  meet  the  other

requirements of §302.6 that they either have a minimum of 50 feet of frontage on a public

road, or that they have access to a public road “by means of a 30‐foot [wide] right‐of‐way

that serves as the required access to no more than four lots without frontage.”  As provided

in  §302.5.1  and  the  state  statute  (now  24  V.S.A.  §4412(3)),  that  right‐of‐way  must  be  a

“permanent  easement  or  right‐of‐way;”  it  must  be  at  least  thirty  feet  wide  under  the

Zoning Regulations (and at least twenty feet wide under the state statute).  There is no

specific requirement for the width of the traveled way within that right‐of‐way.  Nothing

                                                 6
in the municipal regulations or the state statute requires the owners of land burdened by

a  right‐of‐way  to  be  co‐applicants  for  or  otherwise  consent  to  the  application  for  a

subdivision to be served by the right‐of‐way.  See Zoning Regulations §§ 703 and 704;

Subdivision Regulations Art. I, §3(20); and see, e.g., In re: Appeal of O’Rear, et al., Docket

No. 2‐1‐00 Vtec (Vt. Envtl. Ct., May 15, 2001).

       Material  facts  are  in  dispute,  or  at  least  have  not  been  provided  to  the  Court,

regarding whether the public right‐of‐way of Palmer Lane is at least fifty feet wide where

it meets the boundary of Appellants’ retained land parcel.  If it is, and if Applicants were

to provide a thirty‐foot‐wide alternate3 right‐of‐way to the two proposed lots over their

retained land, then we would not need to reach the question of the width of, or rights to,

the disputed right‐of‐way along the southerly side of Appellants’ property.

       However, until their argument on summary judgment, in the present application

Applicants  have  proposed  to  provide  access  to  the  two  proposed  lots  only  over  the

disputed right‐of‐way.  The present appeal must therefore address whether Applicants

have met or will be able to meet their burden to show that the two proposed lots are served

by a permanent easement or right‐of‐way at least thirty feet in width.

       The mere fact that the parties have disputed the existence and scope of the right‐of‐

way  all  the  way  to  the  Vermont  Supreme  Court  does  not  preclude  Applicants  from

applying for approval of the proposed subdivision.  On the other hand, the mere fact that

Applicants won before the Superior Court, does not in and of itself conclude the question

of whether Applicants can meet their burden in this Court to show that the proposal has

the  access  as  required  by  the  municipal  regulations  and  the  state  statute.    Summary

judgment must be denied to both parties; material facts are disputed regarding the access

       3
          We do not here address whether actual driveways to the two proposed lots may
be established or maintained on the disputed right‐of‐way, if Applicants were to reserve
the requisite legal right‐of‐way from the end of Palmer Lane over the retained land.

                                                7
from the proposed lots to Palmer Lane.  

          We note that this Court has no jurisdiction to determine the width of, or the parties’

respective  rights  to,  the  disputed  right‐of‐way.    Rather,  we  will  determine  from  the

evidence presented de novo in this appeal only whether Applicants have met their burden

to show they have the requisite access to the two proposed lots.  See, e.g., Appeal of Cole,

Docket No. 174‐10‐01 Vtec (Vt. Envtl. Ct., May 12, 2003 and Sept. 16, 2002);  Appeal of

Monty, Docket Nos. 7‐1‐04 Vtec and 47‐3‐04 Vtec, slip op. at 6‐7 (Vt. Envtl. Ct., Jan. 24,

2006). 



          Accordingly, based on the foregoing, it is hereby ORDERED and ADJUDGED that:

          1)     Applicants’ cross‐motion for summary judgment in Docket No. 219‐10‐05

          Vtec  and  motion  to  dismiss  in  Docket  No.  249‐11‐05  Vtec  are  DENIED,  as

          Appellants timely filed their notice of appeal from the zoning administrator’s action.

          2)     In  Docket  No.  219‐10‐05  Vtec,  both  motions  for  summary  judgment  are

          DENIED in part and GRANTED in part, in that proposed Lots 1 and 3 are exempt

          from subdivision review pursuant to Subdivision Regulations Art. I, §3, ¶21 and are

          exempt  from  the  minimum  lot  size  imposed  by  Zoning  Regulations  §302.1.

          Proposed Lots 1 and 3 must satisfy the requirements of Zoning Regulations §302.6,

          but are exempt from the minimum lot size requirement of that provision.

          3)     In Docket No. 249‐11‐05 Vtec, Applicants’ motion for summary judgment on

          the merits of the present application is DENIED, as material facts are in dispute as

          to  the  disputed  right‐of‐way.    This  denial  is  without  prejudice  to  the  parties’

          submission  of  evidence  on  the  merits  of  the  disputed  right‐of‐way  or  as  to  any

          alternate right‐of‐way claimed to satisfy the requirements of the regulations.



A  telephone  conference  has  been  scheduled  for  June  19,  2006  (see  enclosed  notice),  to

                                                   8
discuss the remaining issues in these appeals and their scheduling for trial.  



       Done at Berlin, Vermont, this 30th day of May, 2006.




                            _________________________________________________
                                  Merideth Wright 
                                  Environmental Judge




                                             9